SAUNDERS V. LUBBOCK CENTRAL APPRIASAL






NO. 07-00-0532-CV



IN THE COURT OF APPEALS FOR THE



SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



JANUARY 3, 2001







CHARLES E. SAUNDERS, d/b/a 

AMER. SHAMROCK BUILD. MNT., 



Appellant



v.



LUBBOCK CENTRAL APPRAISAL DISTRICT, 



Appellee







FROM THE 99
TH
 JUDICIAL DISTRICT COURT OF LUBBOCK COUNTY;



CAUSE NO. 88-727,964; HON. MACKEY HANCOCK, PRESIDING

___________________________________________



Before BOYD, C.J., and QUINN and JOHNSON, JJ.



Charles E. Saunders appealed from an order denying a motion for sanctions.  No final judgment has been entered in the underlying cause.  Furthermore, on December 14, 2000
 the clerk of this Court mailed Saunders a letter directing him to inform the Court within ten days why the cause should not be dismissed for want of jurisdiction.  However, instead of complying with the missive, Saunders filed an appellant’s brief.

Except for a few instances here inapplicable, a final order or judgment is needed to vest this Court with jurisdiction over the cause.  Since the record fails to reflect that such an order or judgment has been entered, this appeal was and is premature.  Consequently, jurisdiction is non-existent and we dismiss the appeal for want of jurisdiction.



Per Curiam



Do not publish.